UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1028



MONROE ROOSEVELT PARKER, JR.; GARY P. SIMMONS,
In the Matter of the Foreclosure of a Deed of
Trust executed by Gary P. Simmons, dated April
14, 2000 recorded in Book 1021, Page 628, Pitt
County Registry, H. Terry Hutchens, P.A.,
Substitute Trustee,

                                            Plaintiffs - Appellants,

          versus


DEBRA L. MILLIGAN; H. TERRY HUTCHENS; RANDY
DAVIS; COLDWELL BANKER LANDMARK PROPERTIES;
TINA LOVELADY; PENNY SIMPSON; NANCY BOONE;
PRUDENTIAL PRIME PROPERTIES; RICHARD LANE;
BRANCH   BANKING   &  TRUST  COMPANY;   IRENE
FAULKNER; ANNETTE W. BOURGEOIS; JOHN H.
HARMON; MARY ANN FLEMING; HOME STEPS ASSET
SERVICES, Evictions; STATE OF NORTH CAROLINA;
PITT COUNTY SHERIFF DEPARTMENT; CHARLENE S.
CORBETT; PITT COUNTY SUPERIOR COURT CLERK’S
OFFICE;    FEDERAL    HOME   LOAN    MORTGAGE
CORPORATION,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.      Malcolm J. Howard,
District Judge. (CA-03-81-4-H; CA-03-454-5-H)


Submitted:   July 14, 2005                 Decided:   July 21, 2005


Before WILKINSON, LUTTIG, and MOTZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Monroe Roosevelt Parker, Jr., Gary P. Simmons, Appellants Pro Se.
H. Terry Hutchens, HUTCHENS, SENTER & BRITTON, Fayetteville, North
Carolina; Wayne Shelton Boyette, ROUNTREE & BOYETTE, L.L.P.,
Tarboro, North Carolina; Conrad E. Paysour, III, MATTOX, DAVIS &
BARNHILL, Greenville, North Carolina; Danny Arthur Harrington,
HARRINGTON, BRADDY & ROMARY, L.L.P., Greenville, North Carolina;
Cheryl A. Marteney, WARD & SMITH, P.A., New Bern, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            Monroe Roosevelt Parker, Jr., and Gary P. Simmons appeal

the district court’s order dismissing this civil action for lack of

standing.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.   See Parker v. Milligan, Nos. CA-03-81-4-H; CA-03-

454-5-H (E.D.N.C. Nov. 18, 2003).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                                - 3 -